Citation Nr: 1743800	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  06-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of prostate cancer, status-post radical prostatectomy, for the period from July 29, 2004, to July 16, 2006.

2.  Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer, status-post radical prostatectomy, for the period from July 17, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to February 1969 and from April 1969 to July 1986, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision of the RO, in pertinent part, that granted service connection for residuals of prostate cancer evaluated as 0 percent (noncompensable) disabling effective January 29, 2004.  The Veteran timely appealed for a higher rating.

In September 2006, the RO increased the disability evaluation to 10 percent for residuals of prostate cancer, effective July 29, 2004.  In October 2010, the Board remanded the matter for additional development.  In June 2017, the RO increased the disability evaluation to 40 percent for residuals of prostate cancer, status-post radical prostatectomy, effective July 17, 2006.

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because higher evaluations are available for residuals of prostate cancer, status-post radical prostatectomy, throughout the period of the appeal, and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has retired from working.  While the Veteran has indicated that he was unable to perform some work activities such as lifting due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevented him from obtaining or maintaining all forms of substantially gainful employment.  The matter is not raised by the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from July 29, 2004, to July 16, 2006, the Veteran's residuals of prostate cancer, status-post radical prostatectomy, have been manifested by a voiding dysfunction with occasional incontinence that required the wearing of absorbent materials which must be changed two-to-four times per day; no local recurrence or metastasis of malignant neoplasms of the genitourinary system have been demonstrated. 

2.  For the period from July 17, 2006, the Veteran's residuals of prostate cancer, status-post radical prostatectomy, have been manifested by a voiding dysfunction with persistent incontinence that required the wearing of absorbent materials which must be changed two-to-four times per day; no local recurrence or metastasis of malignant neoplasms of the genitourinary system have been demonstrated. 


CONCLUSIONS OF LAW

1.  For the period from July 29, 2004, to July 16, 2006, the criteria for a 40 percent, but no higher, disability rating for residuals of prostate cancer, status-post radical prostatectomy, are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016). 

2.  For the period from July 17, 2006, the criteria for a disability rating greater than 40 percent for residuals of prostate cancer, status-post radical prostatectomy, are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by March 2004 and March 2006 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claims have been obtained and translated, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis 

Service connection has been established for residuals of prostate cancer, status-post radical prostatectomy.  The RO has evaluated the Veteran's disability under Diagnostic Code 7528 as 10 percent disabling, effective July 29, 2004; and as 40 percent disabling, effective July 17, 2006.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of voiding dysfunction.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Residuals of prostate cancer are evaluated initially as "malignant neoplasms of the genitourinary system" under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Under Diagnostic Code 7528, the Veteran is to receive a 100 percent rating following surgery, and thereafter is to be rated on the residuals as voiding dysfunction or renal dysfunction.  38 C.F.R. § 4.115b (2016).  

Rating Criteria

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these. Where there has been no local reoccurrence or metastasis, residuals of malignant neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

Voiding dysfunction is to be evaluated as urine leakage, frequency of urination, or obstructed voiding.

For urinary leakage, the rating schedule provides a 20 percent rating for disability requiring the wearing of absorbent materials which must be changed less than two times per day.  Where the disability requires the wearing of absorbent materials which must be changed two-to-four times a day, a 40 percent rating is warranted.  A 60 percent rating is warranted for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  

For urinary frequency, the rating schedule provides a 10 percent rating for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating applies for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating applies for a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the rating schedule indicates that a 30 percent rating applies if the Veteran has urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating applies if there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cubic centimeters (cc), markedly diminished peak flow rates less than 10 cc per second by uroflowmetry, recurrent urinary tract infection secondary to obstruction, or stricture disease requiring dilatation every two to three months.  A noncompensable rating applies if the disease is manifested by obstructive symptomatology, with or without stricture disease, requiring dilatation once or twice a year.  38 C.F.R. § 4.115a.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

For the Period from July 29, 2004, to July 16, 2006

In this case, the predominant area of a voiding dysfunction appears to be that of urinary leakage.

Historically, private records show that the Veteran had undergone in-patient surgery for prostate cancer in January 2004, without complication.  Following surgery, records show a Grade 1 stress-incontinence; and that the Veteran needed a perineal pad at night and two pads during the daytime.  He was discharged from in-patient care in February 2004, with a recommendation to continue doing therapeutic exercises.  In March 2004, the Veteran underwent treatment to stabilize the continence situation.  He also was urinating three times a night, and did not indicate dysuria.

A statement received in April 2006 from the Veteran's former employer indicates that the Veteran decided to retire from working as a supply technician in October 2005 due, in part, to side effects of prostate surgery, which caused him to be incontinent when lifting objects.

Records show that the Veteran underwent a VA (contract) examination in April 2006, and was asymptomatic.  There were no signs of pathology; recurrence of prostate cancer was ruled out.  In a July 2006 addendum, the examiner confirmed that the Veteran needed about three-to-four normal adult diapers during the day and a large bed pad at night because of post-operative urinary incontinence.

In essence, during the applicable period, the Veteran's residuals of prostate cancer, status-post radical prostatectomy, have been manifested by complaints of voiding dysfunction with occasional incontinence that requires the Veteran to wear absorbent materials.  These symptoms meet the criteria for a 40 percent disability rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528, on the basis of urine leakage requiring the wearing of absorbent materials that must be changed three-to-four times daily.  

Here, a voiding dysfunction with incontinence is not shown to require the Veteran's wearing of absorbent materials which must be changed more than four times daily.  Hence, a disability rating in excess of 40 percent is not warranted.


For the Period from July 17, 2006

Records show that, in this case, the Veteran has been medicated for renal protection; and that such evidence of renal dysfunction has been associated with his service-connected diabetes mellitus. 

Here, again, the predominant area of a voiding dysfunction appears to be that of urinary leakage.

In November 2006, the Veteran reported that continuous incontinence severely impacts the quality of his life in terms of social interactions and daily routines.

A January 2007 urology report reveals that the Veteran has permanent incontinence, and that he needed an appropriate pad for the bed at night.  He also needed two-to-three pads during the day.  Examination revealed no pain of any kind.

During an August 2008 VA examination, the Veteran reported having no lethargy, no tiredness, no nausea, no vomiting, and no weight loss.  During the day his urination frequency was normal-i.e., about twice an hour, depending on what he drank.  There was a mild imperative urinary urge, when bladder was full.  The examiner explained that the Veteran had to empty his bladder, or he would lose urine.  The Veteran reported getting up three-to-four times at night to urinate; and reported losing urine in a prone position, especially when turning from one side to the other.  Slight incontinence was noted, chiefly at night.  The Veteran reported using the appropriate pad as protection in his bed, and that he sometimes needed pads to protect against his incontinence during the day.  He reported using from five-to-ten pads a month.  The examiner noted that the Veteran's urinary incontinence was significantly improved.

The August 2008 examiner noted that the Veteran reported having no pains during urination; and that the urinary stream was sometimes normally strong and sometimes less, and did not spray.  His prostate-specific antigen (PSA) value at 0.1 to 0.4 was still within the tolerance region.

The report of an August 2013 VA (contract) examination reveals that the Veteran was asymptomatic.  There was no urinary incontinence. Urology examination in February 2014 revealed no symptoms.  There was no stress incontinence.Urology examination in October 2015 revealed no symptoms.  The examiner indicated that there was no significant urinary incontinence-only drops.  Urology examination in July 2016 revealed no symptoms.  The examiner noted a recent history of Grade 1 stress incontinence.

The report of a March 2017 VA (contract) examination shows a diagnosis of prostate cancer with residuals.  The examiner noted that the status of disease was in remission. The examiner noted that the Veteran has a voiding dysfunction, which caused urine leakage.  On average, the Veteran reported changing pads two-to-four times a daily.  He reported that his stress incontinence was much worse when he had allergies or upper respiratory infections, prompting sneezing.  His voiding dysfunction did not require use of an appliance and did not cause increased urinary frequency.  There were signs or symptoms of obstructed voiding-including hesitancy, slow stream, weak stream, and decreased force of stream.  The Veteran denied change in frequency, and reported that primary issues were with incontinence and hesitancy. 

The March 2017 examiner opined that residuals of prostate cancer, status-post radical prostatectomy, did impact the Veteran's ability to work.  In this regard, the examiner explained that the Veteran had continued progressive urinary incontinence, which required wearing absorbent pads with multiple changes throughout the day.  The Veteran avoided wearing khaki-colored pants due to leakage.  This was the primary functional impact caused by residuals, and would impact his normal work participation patterns.

The Board notes that military clinic records of primary care in April 2017 contain the Veteran's report of working out at a gym once per week for two hours lifting weights.  These records since 2006 are substantially silent for any urinary dysfunction.  Private treatment records, dated in May 2010, reveal that the Veteran used a nasal steroid for his seasonal allergies, which seemed to be very well controlled.

In essence, during the applicable period, the Veteran's residuals of prostate cancer, status-post radical prostatectomy, have been manifested by complaints of voiding dysfunction with persistent incontinence that requires the Veteran to wear absorbent materials.  Notwithstanding the absence of outpatient treatment or notations in primary care records, the nature and frequency of the use of absorbent pads or garments is based on competent and credible reports from the Veteran to some clinicians and adjudicators and the January 2007 urologist's notation that the incontinence was permanent.  

Here, a voiding dysfunction with incontinence is not shown to require the Veteran's wearing of absorbent materials which must be changed more than four times daily.  Hence, a disability rating in excess of 40 percent is not warranted.

The Board notes that the Veteran's service-connected erectile dysfunction has been evaluated separately; and is not for consideration in evaluating the Veteran's residuals of prostate cancer, status-post radical prostatectomy.  38 C.F.R. § 4.14. 


ORDER

For the period from July 29, 2004, to July 16, 2006, a disability rating of no more than 40 percent for residuals of prostate cancer, status-post radical prostatectomy, is granted.

For the period from July 17, 2006, a disability rating in excess of 40 percent for residuals of prostate cancer, status-post radical prostatectomy, is denied.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


